NO. 07-07-0043-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  MAY 11, 2007
                         ______________________________

                       IN THE INTEREST OF J.L.W.M., A CHILD
                        _________________________________

          FROM THE COUNTY COURT AT LAW #1 OF RANDALL COUNTY;

             NO. 4234-L1; HONORABLE JAMES W. ANDERSON, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              ABATEMENT AND REMAND


      Following termination of his parental rights, appellant Johnny Lewis Monk filed a pro

se “Motion to Appeal” the trial court’s judgment in which he indicates that he is indigent.

Subsequently, appellant filed a Declaration of Inability to Pay Costs attesting that he is

indigent. We abate the appeal and remand the cause.


      In Texas, there is a statutory right to counsel for indigent persons who respond in

opposition to a parental termination case filed by a governmental entity. TEX . FAM . CODE

ANN . § 107.031(a)(1) (Vernon Supp. 2006); see also In re M.S., 115 S.W.3d 534, 544 (Tex.

2003). Therefore, we abate the appeal and remand the cause to the trial court for further
proceedings. Upon remand, the trial court is directed to determine if appellant is indigent

and whether an attorney ad litem should be appointed to represent him on appeal.


        Should the trial court determine that appellant is indigent and entitled to an attorney

ad litem, the trial court is directed to appoint counsel and provide counsel’s name, address,

telephone number, and state bar number to the clerk of this court immediately upon such

appointment. Any orders issued shall be included in a supplemental clerk’s record to be

filed with the Clerk of this Court on or before Monday, June 11, 2007.


        The trial court is directed to hold any hearings it deems necessary to comply with

this order. Any such hearings shall be recorded and a supplemental reporter’s record

containing these hearings shall be filed with the Clerk of this Court on or before June 11,

2007.


        It is so ordered.




                                            Per Curiam




                                               2